DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 2, 6 – 11, 14 – 18, and 20 (renumbered 1 – 14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Sleeman (U.S. PG Pub 2011/0001708) teaches producing a capacitance map (Figures 2 - 4, Elements 200, 300, and 400) of a plurality of capacitance values (Elements 210, 215, 310, 315, 410, and 415) of a capacitive touch screen (Figure 1, Element 100), the capacitance map being a whole (Paragraph 23) distribution of mutual capacitance data (Paragraph 16) of the capacitive touch screen; identifying locations (Paragraph 15) of the screen exposed to touch by a user by comparing the plurality of capacitance values (Figures 2 - 4, Elements 210, 215, 310, 315, 410, and 415) against at least one sensing threshold (Figure 7, Element 720); processing the capacitance values (Figures 2 - 4, Elements 200, 300, and 400), extracting a plurality of global descriptors (Paragraph 23) based on the processing the capacitance values (Figures 2 - 4, Elements 200, 300, and 400); the plurality of global descriptors (Paragraph 23) including at least one global descriptor (Paragraph 23); identifying at least one of a plurality of 
Lee et al. (U.S. PG Pub 2014/0111472) teach the processing the capacitance values (Figure 7a – 8b, Elements not labeled, but are the capacitance values) includes classifying each of the plurality of capacitance values (Elements not labeled, but are the capacitance values) of the capacitance map (Figure 1, Element 20) into a plurality of capacitance value ranges (Figures 7a – 8b and Table 1, Elements not labeled, but are the groups of (1) the four highest capacitance values and (2) the four lowest capacitance values); summing (Paragraph 88) capacitance values (Figure 7a – 8b, Elements not labeled, but are the capacitance values) in each of the plurality of capacitance value ranges (Figures 7a – 8b and Table 1, Elements not labeled, but are the groups of (1) the four highest capacitance values and (2) the four lowest capacitance values) separately (Paragraph 88); the extracting a plurality of global descriptors (Table 1, Element ratios) is based on the summing (Paragraph 88) the capacitance values (Figure 7a – 8b, Elements not labeled, but are the capacitance values) in each of the plurality of capacitance value ranges (Figures 7a – 8b and Table 1, Elements not labeled, but are the groups of (1) the four highest capacitance values and (2) the four lowest capacitance values), the plurality of global descriptors (Table 1, Element ratios) including at least one global descriptor 
However, the prior art fails to disclose at least “wherein the summing the capacitance values in each of the plurality of capacitance value ranges separately includes: in response to that each of the plurality of capacitance values is a positive value, determining: a sum of positive capacitance values in a first positive range of said capacitance map; a sum of positive capacitance values in a second positive range of said capacitance map; and a sum of positive values for said capacitance values in a third positive range of said capacitance map; and in response to that each of the plurality of capacitance values is a negative value, determining: a sum of negative capacitance values in a first negative range of said capacitance map; a sum of negative capacitance values in a second negative range of said capacitance map; and a sum of negative capacitance values in a third negative range of said capacitance map” in combination with the remaining elements of Claim 1 (or the like of Claims 9 and 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625